Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32.2 SECTION 906 CERTIFICATION In connection with the Quarterly Report on Form 10-Q of MedPro Safety Products, Inc. (the Company) for the annual period ended March 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Marc T. Ray, Chief Financial Officer of the Company, do hereby certify, in accordance with 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. MEDPRO SAFETY PRODUCTS, INC. Dated: November 14, 2008 By: /s/ Marc T. Ray Chief Financial Officer 33
